Citation Nr: 1225831	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-06 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to a service connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1955 to February 1977.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, continued the previous denial of service connection for diabetes mellitus.  The RO in Oakland, California, currently retains jurisdiction of the Veteran's claim file. 

In November 2010 the Board remanded the petition to reopen service connection for diabetes mellitus for additional development, and in July 2011 the Board reopened the previously denied claim of service connection for diabetes mellitus and remanded it to the RO for additional development.

In a July 2012 written statement the Veteran's representative contended that he has depression and that it is plausible that his depression and gastroesophageal reflux disorder (GERD) could have been caused or aggravated by his service-connected disabilities.  The representative also included a medical article dated in July 2012, which he contends suggests that his GERD could be caused by depression, and requested that the Board treat both conditions as inferred claims and refer them to the RO.  Claims of entitlement to service connection for depression and GERD are not currently before the Board, and these matters are referred to the RO for appropriate action.  

The July 2012 medical article submitted in conjunction with the representative's written statement does not note or refer to diabetes mellitus and thus has no relevance to the Veteran's current service connection claim.  Therefore, a remand pursuant to 38 C.F.R. § 20.1304 so that the RO can consider this evidence in the first instance is not necessary.  See Id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).





FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during service and service connection cannot be granted based on presumptive exposure to such. 

2.  A preponderance of the competent evidence is against a finding that the current diabetes mellitus is related to service or caused or aggravated by a service connected disability.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as secondary to a service connected disability, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  September 2006, January 2008, and December 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in an April 2011 supplemental statement of the case (SSOC). 

The Veteran's service treatment records (STRs), personnel records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted and opinion obtained in September 2011 to assess the nature and etiology the Veteran's diabetes mellitus.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks service connection for diabetes mellitus and has advanced various theories of entitlement.  In his substantive appeal to the Board he contended that he was stationed in Thailand where he worked at a major aircraft repair facility for planes that were used in Vietnam.  These planes contained equipment that was exposed to Agent Orange and he worked on them, thereby being exposed to Agent Orange himself.  Alternatively he has claimed that he served in Vietnam when he flew into the base at Cam Ranh Bay.  Finally, he has contended that his diabetes mellitus is related to his service connected disabilities.  

The Veteran is currently service connected for coronary artery disease (CAD), with a 100 percent rating; hypertension, with a 10 percent rating; and a right elbow disability and hemorrhoids, both of which are rated as non-compensable.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).
 
Generally, to prevail on a claim of service connection on the merits, there must be competent medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection on the basis of aggravation is also permitted under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's STRs do not indicate any treatment for, or diagnoses related to, any form of diabetes.  His January 1977 separation examination noted that laboratory testing of his blood sugar was negative and, under a summary of defects and diagnoses, diabetes was not noted.  

The first post service evidence of record indicating any treatment for, or diagnoses of, diabetes mellitus is a January 1998 private treatment record noting that the Veteran had been diabetic since March 1996.  Thereafter VA and private treatment records indicate that the Veteran currently receives treatment for diabetes mellitus.  

Thus, the medical evidence of record shows that the Veteran did not have a chronic diabetes mellitus disability on separation from service, but rather that it developed many years after service.  See 38 C.F.R. § 3.303.  The Veteran has not claimed that his diabetes mellitus began during service, but rather that it began several years following service, and was caused by exposure to herbicides during service or by his service connected disabilities. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent," unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus shall be service-connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  

VA policies and procedures acknowledge exposure to herbicides for certain other Veterans who had service in areas of Thailand during the Vietnam era. 

Additionally, the Department of Defense (DOD) provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam.  See March 2003 Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure for purposes of 38 C.F.R. § 3.309. 

The Veteran's personnel records indicate that he served at U-Tapao Airfield in Thailand from February 1969 to February 1970 as a technician and repairman.  A May 1978 Verification of a Military Retiree's Service in Campaigns or Expeditions noted that the Veteran claimed service for the Vietnam Campaign and Expedition from January 1969 to January 1970 and that verification of service was requested for leave purposes.  A form titled Reply to Inquiry noted that the Veteran was entitled to the Vietnam Service Medal and Republic of Vietnam Campaign Medal for service in Thailand from January 1969 to January 1970.  A February 1970 travel voucher or sub-voucher noted that the Veteran planned to travel to various bases within Thailand and then to Travis Air Force Base in California.  Finally, a Form DD-214 noted that for the period June 1969 to May 1973, the Veteran had 1 year of foreign service, with service in Indochina, but no service in Vietnam or Korea.  

In response to queries from the RO as to whether the U-Tapao, Thailand, military base and Squadron Castle Air Force Base, California, were exposed to herbicides and whether the Veteran repaired or maintained airplanes that were used in the spraying of herbicides, an August 2011 response from the National Personnel Records Center (NPRC) noted that there was no record of exposure to herbicides on these bases and no record that these bases maintained airplanes that were used in the spraying of herbicides.  

A portion of VA's M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, is printed in an October 2011 RO Memorandum.  The RO noted that the DOD listing of herbicides used outside of Vietnam showed that tactical herbicides were not used in allied bases in Thailand and that commercial herbicides were used on the perimeter of bases.  Additionally, it was noted that it is inaccurate to think herbicides covered every aircraft and piece of equipment associated with Vietnam.  Thereafter, in October 2011 the RO made a Formal Finding of a lack of information required to establish in-service exposure to herbicides.  VA has conducted all necessary searches, including obtaining the Veteran's entire personnel record and contacting the NPRC, to obtain records that could establish his claimed in-service exposure to herbicides.  

It is accepted that the Veteran worked as a mechanic and repairman on aircraft while in Thailand; however, given that his duties as a mechanic and repairman did not involve working on the perimeters of the bases he was stationed at while in Thailand, it cannot be concluded that he was exposed to tactical or commercial herbicides as discussed in the M21-1MR and DOD letter noted above.  Additionally, the Veteran lacks the competency to state whether there was residue of herbicides or Agent Orange on the aircraft he worked on during service as he is a layperson lacking in education related to chemistry or herbicide composition.  

Regarding his claims that he served in the Republic of Vietnam itself when he flew into the base at Cam Ranh Bay, Vietnam, the Board finds that his claims are not credible in light of his extensive personnel records, including his February 1970 travel voucher noting his plans to travel to various bases within Thailand before going to Travis Air Force Base in California, which show that he did not have any service in Vietnam.  

Thus, the relevant personnel records and credible lay evidence of record do not establish that the Veteran was exposed to herbicides for purposes of applying 38 C.F.R. § 3.307.  

Because the Veteran was not exposed to herbicides within the definition contained in 38 C.F.R. § 3.307, he is not entitled to presumptive service connection for diabetes mellitus under 38 C.F.R. § 3.309; however the lack of entitlement to presumptive service connection does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

An October 2007 private medical opinion noted that "the primary sequela to the Veteran's hypertensive cardiovascular disease is diabetes, is both secondary to his service in Thailand, which has been noted by the VA as a source of Agent Orange toxic exposure, and is, therefore, the presumptive cause of his diabetes mellitus.  Additionally, diabetes mellitus itself is a cause of hypertension and hypertension is a cause of diabetes mellitus. " 

A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty necessary to grant service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The October 2007 private medical opinion suggests that the Veteran's diabetes is a result of his hypertensive cardiovascular disease because he served in Thailand, which VA recognizes as a source of exposure to Agent Orange.  This medical opinion is largely conclusory, irrational, and unclear, because it suggests that the Veteran's current diabetes mellitus results from his cardiovascular disease because he served in Thailand and not because there is some medical causative relationship between the two diseases.  The portion of October 2007 private medical opinion noting that hypertension is a cause of diabetes mellitus lacks any sort of medical rationale or reasoning underlying its conclusion.  Thus, this medical opinion is assigned little probative weight regarding the etiology of the Veteran's diabetes mellitus.  See Bloom, supra; Reonal, supra.    

A VA examination was conducted in September 2011.  The examiner noted a review of the Veteran's claim file.  Various laboratory tests were conducted and reviewed by the examiner.  The examiner opined that the Veteran's diabetes mellitus is not caused or aggravated by his service-connected hypertension or contrary artery disease (CAD).  Diabetes mellitus develops when the body becomes resistant to insulin or when the pancreas stops producing enough insulin.  Excessive weight and inactivity are risk factors for diabetes.  While diabetes mellitus may aggravate hypertension or CAD, the reverse is not true.  

The Veteran is not claiming a continuity of symptomatology of diabetes from service to the present, but rather claims that his disability, which was first diagnosed many years later in the mid 1990s, was caused by exposure to herbicides during his active service some 25 years earlier, or by his service connected disabilities.  See Savage v. Gober, 10 Vet. App. 488 (1997). 

The negative evidence in this case outweighs the positive.  The Veteran is competent to report observable symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his diabetes mellitus.  His views, as well as the October 2007 private medical opinion, are far outweighed by the competent and probative evidence of record, namely the September 2011 VA examination report, which shows that his diabetes mellitus did not develop for many years after service and that it is not caused or aggravated by his service connected disabilities.  See Jandreau, 492 F.3d at 1372.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, there is no medical evidence or credible lay evidence indicating that the Veteran was diagnosed with diabetes within one year of separation from service; thus, service connection is not warranted on a presumptive basis for those chronic diseases which become manifest within 1 year of service.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to a service connected disability, is denied. 


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


